Exhibit 10-8-5
FIFTH AMENDMENT AND WAIVER
TO GANNETT MARCH 2004 CREDIT AGREEMENT
This FIFTH AMENDMENT AND WAIVER, dated as of September 30, 2010 (this “Amendment
and Waiver”), to the Competitive Advance and Revolving Credit Agreement, dated
as of February 27, 2004 and effective as of March 15, 2004, as amended by the
First Amendment thereto, dated as of February 28, 2007 and effective as of
March 15, 2007, as further amended by the Second Amendment thereto, dated as of
October 23, 2008 and effective as of October 31, 2008, as further amended by the
Third Amendment thereto, dated as of September 28, 2009 and as further amended
by the Fourth Amendment thereto, dated as of August 25, 2010 (as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Gannett Co., Inc., a Delaware corporation (“Gannett”), the
several banks and other financial institutions from time to time parties to the
Credit Agreement (the “Lenders”), Bank of America, N.A., as administrative
agent, JPMorgan Chase Bank, N.A. and Citibank, N.A., as syndication agents, and
Barclays Bank PLC and Suntrust Bank, as documentation agents, is made by and
between Gannett, Bank of America, N.A., as administrative agent and as an
Issuing Lender, J.P. Morgan Chase Bank, N.A., as successor administrative agent
(in such capacity, the “Administrative Agent”) and as an Issuing Lender, and the
Lenders party hereto.
W I T N E S S E T H:
WHEREAS, Gannett has requested certain amendments to the Credit Agreement;
WHEREAS, the parties are willing to consent to the requested amendments on the
terms and conditions contained herein;
NOW THEREFORE, the parties hereto hereby agree as follows:
1. Defined Terms. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
2. Amendments to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended as follows:
(i) by adding the following new definitions, to appear in proper alphabetical
order:
“Consolidated Tangible Assets”: for any period, with respect to Gannett and its
Domestic Subsidiaries, all property, plant and equipment, inventories and trade
receivables of Gannett and its Domestic Subsidiaries on a consolidated basis in
accordance with GAAP.

 

 



--------------------------------------------------------------------------------



 



“Designated Pari Passu Indebtedness”: New Pari Passu Indebtedness if (a)
(i) such New Pari Passu Indebtedness is incurred before the repayment of other
Pari Passu Indebtedness, (ii) the Net Cash Proceeds of such New Pari Passu
Indebtedness are subsequently used to effect a repayment of the 2011 Notes, 2011
Term Loan Agreement or 2012 Notes (and the principal amount of such New Pari
Passu Indebtedness may not exceed the outstanding principal amount of the 2011
Notes, 2011 Term Loan Agreement or 2012 Notes, as applicable, together with
estimated accrued interest, fees and expenses payable in connection therewith)
and (iii) such Net Cash Proceeds of New Pari Passu Indebtedness incurred before
the repayment of the applicable Pari Passu Indebtedness shall be segregated in a
separate account and applied to repay the applicable Pari Passu Indebtedness on
the day which is no later than 90 days (or such later date as the Administrative
Agent may reasonably agree to; provided that in the event such Net Cash Proceeds
are not so applied on or prior to such day, the Administrative Agent may apply
such Net Cash Proceeds to the repayment of other Pari Passu Indebtedness on such
day in such order as it may determine) after the issuance of such New Pari Passu
Indebtedness or (b) (i) such New Pari Passu Indebtedness is incurred no later
than 120 days after the repayment of Pari Passu Indebtedness, (ii) such
repayment is not made with the proceeds of other indebtedness or is initially
made with the proceeds of borrowings under the Existing Credit Agreements and
(iii) Gannett delivers to the Administrative Agent on or prior to the date of
receipt of such Net Cash Proceeds a certificate of a financial officer of
Gannett certifying (x) as to the earlier repayment of Pari Passu Indebtedness,
(y) that such repayment was not made with the proceeds of other indebtedness or
was initially made with the proceeds of borrowings under the Existing Credit
Agreements and (z) that the Net Cash Proceeds of such New Pari Passu
Indebtedness will be used to repay such borrowings within 10 Business Days after
receipt of such Net Cash Proceeds.
“Existing Agreements”: the Existing Credit Agreements and the 2011 Term Loan
Agreement.
“Existing Credit Agreements”: this Agreement, the 2002 Credit Agreement, and the
2005 Credit Agreement.
“Extended Termination Date”: September 30, 2014 (or such earlier date on which
the Five-Year Commitments terminate in accordance with the provisions hereof).
“Extending Lender”: as defined in Section 2.22.
“Extension Agreement”: an Extension Agreement, substantially in the form
attached to the Fifth Amendment as Exhibit A.
“Extension Effective Date”: the date upon which the conditions precedent set
forth in the Extension Agreement shall have been satisfied or waived.
“Extension Option”: as defined in Section 2.22.
“Fifth Amendment and Waiver”: the Fifth Amendment and Waiver to the Agreement,
dated as September 30, 2010, among Gannett, the Lenders and the Administrative
Agent.
“Fifth Amendment and Waiver Effective Date”: the date on which the conditions
precedent set forth in Section 20 of the Fifth Amendment shall have been
satisfied or waived.
“Joint Lead Arrangers”: J.P. Morgan Securities LLC and Citibank N.A.

 

- 2 -



--------------------------------------------------------------------------------



 



“Loan Documents”: this Agreement, any Application, the Guarantee Agreement, any
Extension Agreement, the Master Assignment Agreement and all other written
agreements whether heretofore, now or hereafter executed by or on behalf of any
Loan Party, or any employee of any Loan Party, and delivered to either the
Administrative Agent or any Lender in connection with this Agreement or the
Facilities contemplated hereby. Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
“Loan Party”: the Borrower and any of its Subsidiaries that are party to a Loan
Document.
“Master Assignment Agreement”: a Master Assignment Agreement, substantially in
the form attached to the Fifth Amendment and Waiver as Exhibit B.
“Net Cash Proceeds”: in connection with any incurrence of Indebtedness, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts (including
original issue discount, if any) and commissions and other customary fees and
expenses actually incurred in connection therewith.
“New Non-Guaranteed Indebtedness”: as defined in Section 6.5(b)(i)(E).
“New Pari Passu Indebtedness”: as defined in Section 6.5(b)(i)(D).
“Non-Extending Lender”: as defined in Section 2.22.
“Pari Passu Commitments”: any revolving credit commitments to advance Pari Passu
Indebtedness.
“Pari Passu Debt Basket”: at the time of incurrence of any New Pari Passu
Indebtedness, (a) if the Total Leverage Ratio at such time is less than 1.00 to
1.00, $1,500,000,000 (so long as the pro forma Total Leverage Ratio after giving
effect to the incurrence thereof is less than 2.25 to 1.00), (b) if the Total
Leverage Ratio at such time is less than 1.50 to 1.00 but greater than or equal
to 1.00 to 1.00, $1,000,000,000 (so long as the pro forma Total Leverage Ratio
after giving effect to the incurrence thereof is less than 2.25 to 1.00) and (c)
$750,000,000 otherwise.
“Pari Passu Indebtedness”: any Indebtedness existing under (a) the 2011 Term
Loan Agreement, (b) the Five-Year Commitments (including the extensions of
credit made thereunder) under any Existing Credit Agreement or (c) 2011 Notes,
2012 Notes, 2014 Notes, 2015 Notes, 2016 Notes and 2017 Notes, and any
refinancing, refunding, renewals or extensions of any of the foregoing.
“Permitted Commercial Paper”: any commercial paper issued by Gannett to
refinance Indebtedness at any time when Gannett has Credit Status 1, Credit
Status 2, Credit Status 3 or Credit Status 4.

 

- 3 -



--------------------------------------------------------------------------------



 



“Permitted Short Term Debt”: any Indebtedness (a) which satisfies the
requirements of Section 6.5(b)(i)(D) with respect to New Pari Passu Indebtedness
(other than clause (1) of the proviso thereto) and the Net Cash Proceeds of
which are to be applied as provided in Section 2.6A or (b) which satisfies the
requirements of Section 6.5(c) with respect to New Non-Guaranteed Indebtedness
(other than clause (i) of the proviso thereto), so long as (x) the aggregate
principal amount of all Indebtedness under the foregoing clauses (a) and (b)
incurred after the Extension Effective Date does not exceed $500,000,000 at any
time outstanding under all of the Existing Credit Agreements. Permitted Short
Term Debt shall be subject to the requirements of Section 6.5(d).
“Replacement Lender”: as defined in Section 2.22.
“2002 Credit Agreement”: the Amended and Restated Competitive Advance and
Revolving Credit Agreement, dated as of March 11, 2002 and effective as of
March 18, 2002 (as further amended, supplemented or otherwise modified from time
to time), among Gannett, the lenders thereto, Bank of America, N.A., as
administrative agent, JPMorgan Chase Bank, N.A. and Citibank, N.A., as
syndication agents, and Barclays Bank PLC, as documentation agent.
“2005 Credit Agreement”: the Competitive Advance and Revolving Credit Agreement,
dated as of December 13, 2004 and effective as of January 5, 2005 (as further
amended, supplemented or otherwise modified from time to time), among Gannett,
the lenders thereto, Bank of America, N.A., as administrative agent, JPMorgan
Chase Bank, N.A. and Citibank, N.A., as syndication agents, and Barclays Bank
PLC, as documentation agent.
“2011 Notes”: Gannett’s 5.75% Notes due June 2011.
“2011 Term Loan Agreement”: the Term Loan Agreement dated as of June 27, 2008
and effective as of July 14, 2008 among Gannett, the several lenders from time
to time parties thereto and BNP Paribas as administrative agent (as further
amended, supplemented or otherwise modified from time to time).
“2012 Notes”: Gannett’s 6.375% Notes due April 2012.
“2014 Notes”: Gannett’s 8.75% Notes due November 2014.
“2015 Notes”: Gannett’s 10% Notes due June 2015.
“2016 Notes”: Gannett’s 10% Notes due April 2016.
“2017 Notes”: Gannett’s 9.375% Notes due November 2017.
(ii) by adding the following proviso at the end of the definition of “Applicable
Margin”:
“provided, however, that on and after the earlier of (a) the date upon which
there are no longer any Non-Extending Lenders under this Agreement or (b) the
Five-Year Termination Date, “Applicable Margin” shall mean the appropriate rate
per annum set forth in the table below opposite the applicable Total Leverage
Ratio:

                      Applicable Margin for:   Total Leverage Ratio   ABR Loans
    Eurodollar Loans  
> 3.00 to 1.00
  225.00 Basis Points     325.00 Basis Points  
< 3.00 to 1.00 and > 2.50 to 1.00
  200.00 Basis Points     300.00 Basis Points  
< 2.50 to 1.00 and > 1.75 to 1.00
  175.00 Basis Points     275.00 Basis Points  
< 1.75 to 1.00 and > 1.00 to 1.00
  125.00 Basis Points     225.00 Basis Points  
< 1.00 to 1.00
  100.00 Basis Points     200.00 Basis Points  

 

- 4 -



--------------------------------------------------------------------------------



 



(iii) by deleting the definition of “Commitment Utilization Percentage” in its
entirety.
(iv) by deleting the definition of “Excess Utilization Day” in its entirety.
(v) by deleting clause (b) of the definition of “Fee Payment Date” in its
entirety and inserting in lieu thereof the following:
(b) the Five-Year Termination Date and/or the Extended Termination Date, as
applicable.
(vi) by deleting the definition of “Five-Year Commitment Period” in its entirety
and inserting in lieu thereof the following:
“Five-Year Commitment Period”: the period from and including the First Amendment
and Waiver Effective Date to the Five-Year Termination Date, as the same may be
extended to the Extended Termination Date pursuant to Section 2.22.
(vii) by deleting the definition of “Incremental Facility Maturity Date” in its
entirety and inserting in lieu thereof the following:
“Incremental Facility Maturity Date”: with respect to the Incremental Loans, the
maturity date specified in the applicable Incremental Facility Activation
Notice, which date shall be a date that is at least 91 days after the Extended
Termination Date.
(vii) by deleting clause (y) of the definition of “Interest Payment Date” in its
entirety and inserting in lieu thereof the following:
“the applicable Termination Date with respect to a Revolving Loan shall be
deemed to be an “Interest Payment Date” with respect to any interest which is
then accrued hereunder.”
(viii) by deleting the definition of “Issuing Lender” in its entirety and
inserting in lieu thereof the following:
“Issuing Lender”: Bank of America, N.A., JP Morgan Chase Bank, N.A. and any
other Five-Year Lender selected by Gannett and approved by the Administrative
Agent (not to be unreasonably withheld, delayed or conditioned) that has agreed
in its sole discretion to act as an “Issuing Lender” hereunder, or any of their
respective affiliates, in each case in its capacity as issuer of any Letter of
Credit. Each reference herein to “the Issuing Lender” shall be deemed to be a
reference to the relevant Issuing Lender.

 

- 5 -



--------------------------------------------------------------------------------



 



(ix) by deleting the definition of “L/C Commitment” in its entirety and
inserting in lieu thereof the following:
“L/C Commitment”: $34,000,000.
(ix) by deleting the definition of “Termination Date” in its entirety and
inserting in lieu thereof the following:
“Termination Date”: the Five-Year Termination Date, the 364-Day Termination Date
and/or the Extended Termination Date, as applicable.
3. Amendment to Section 2.1.
(i) Section 2.1 of the Credit Agreement is hereby amended by deleting the phrase
“Five-Year Termination Date” from paragraph (c) thereof and replacing that
phrase with the phrase “applicable Termination Date”.
(iii) Section 2.1 of the Credit Agreement is hereby amended by deleting
paragraph (d) thereof in its entirety and inserting in lieu thereof the
following new paragraph (d):
“(d) Gannett (upon receipt of requisite authorization from its Board of
Directors) and any one or more Lenders (including New Lenders) may from time to
time agree that such Lenders shall (x) make available to Gannett an additional
credit facility (the “Incremental Facility” and any loans thereunder, the
“Incremental Loans”), which credit facility shall take the form of a revolving
credit facility which matures at least 91 days after the Extended Termination
Date and/or (y) increase the amount of their Five-Year Commitment, or (in the
case of a New Lender) make available a Five-Year Commitment which matures on the
Extended Termination Date, in either such case by executing and delivering to
the Administrative Agent an Incremental Facility Activation Notice specifying
(i) the aggregate principal amount of such increase and the Facility or
Facilities involved, (ii) the Incremental Facility Closing Date and (iii) in the
case of an Incremental Facility, the applicable Incremental Facility Maturity
Date. Notwithstanding the foregoing, (I) the sum of the aggregate principal
amount of Incremental Facility Commitments under any Existing Credit Agreement
and any increase in the Five-Year Commitments under any Existing Credit
Agreement after the Fifth Amendment and Waiver Effective Date shall not exceed
$250,000,000 in the aggregate under the Existing Credit Agreements, (II) no
increase pursuant to this paragraph may be obtained after the occurrence and
during the continuation of a Default or Event of Default or if a Default or
Event of Default would result therefrom, (III) any increase effected pursuant to
this paragraph shall be in a minimum amount of at least $10,000,000 and (IV) any
Incremental Facility and/or increase in Five-Year Commitments shall be effected
pursuant to documentation and procedures reasonably acceptable to the
Administrative Agent (including, if applicable, procedures to ensure that
outstandings are held ratably by the applicable Lenders). No Lender shall have
any obligation to participate in any increase described in this paragraph unless
it agrees to do so in its sole discretion.”
4. Amendment to Section 2.4. Section 2.4 of the Credit Agreement is hereby
amended by deleting the existing third sentence thereof in its entirety and
inserting in lieu thereof the following new sentence:
“Any such reduction pursuant to this Section 2.4 shall be in an amount equal to
$10,000,000 or a multiple of $1,000 in excess thereof (other than in connection
with the Fifth Amendment and Waiver, in which case such incremental reductions
may be in multiples of less than $1,000) and shall reduce permanently the
Five-Year Commitments then in effect, and the fees payable pursuant to
Section 2.10 shall then reflect the reduced Five-Year Commitments.”

 

- 6 -



--------------------------------------------------------------------------------



 



5. Amendment to Section 2.6. (i) Section 2.6 of the Credit Agreement is hereby
amended by deleting the phrase “Five-Year Termination Date” from clause (iii) of
paragraph (a) thereof and replacing that phrase with the phrase “applicable
Termination Date”.
(ii) Section 2.6 of the Credit Agreement is hereby amended by deleting the
phrase “364-Day Termination Date or the Five-Year Termination Date, as
applicable” from clause (ii) of paragraph (b) thereof and replacing that phrase
with the phrase “applicable Termination Date”.
6. Amendment to Article II. Article II of the Credit Agreement is hereby amended
by adding the following new Section 2.6A immediately before Section 2.6.
“2.6A Mandatory Prepayments and Commitment Reductions. (a) If any New Pari Passu
Indebtedness shall be issued or incurred in accordance with Section 6.5(b)(i)(A)
or 6.5(b)(i)(D), in each case issued or incurred after the Extension Effective
Date and in an aggregate amount at any one time outstanding in excess of the
Pari Passu Debt Basket, then Gannett shall, within 10 Business Days after the
receipt of the Net Cash Proceeds of such New Pari Passu Indebtedness,
permanently reduce Pari Passu Commitments (and make any related required
prepayments of Pari Passu Indebtedness) and/or permanently repay, prepay or
refinance any Pari Passu Indebtedness (other than Pari Passu Indebtedness
covered by Pari Passu Commitments) in an aggregate amount equal to 100% of the
Net Cash Proceeds of such New Pari Passu Indebtedness in excess of Pari Passu
Debt Basket; provided that (i) the Net Cash Proceeds of Designated Pari Passu
Indebtedness shall not be required to be so applied (except as otherwise
provided in the definition of Designated Pari Passu Indebtedness) and (ii) in
the case of any New Pari Passu Indebtedness covered by Pari Passu Commitments,
(x) Gannett shall cause any such New Pari Passu Indebtedness to be fully drawn
on the date first available for drawing (or shall otherwise make the prepayments
and/or reductions required by this Section 2.6A on such date as if such New Pari
Passu Indebtedness were fully drawn on such date) and (y) upon completion of the
drawing, prepayment and/or reductions contemplated by Section 2.6A(ii)(x),
Gannett shall have no further obligations under this Section 2.6A with respect
to the Net Cash Proceeds of such New Pari Passu Indebtedness covered by Pari
Passu Commitments.
(b) To the extent that Gannett elects to prepay Loans and/or reduce Five-Year
Commitments (or Incremental Facility Commitments, if applicable) under this
Agreement in order to comply with the requirements of Section 2.6(A)(a), such
amounts will be applied first to reduce permanently the Five-Year Commitments;
provided that so long as no Default or Event of Default shall have occurred and
be continuing, such amounts will not be applied to reduce permanently the
Five-Year Commitments below the amount of any outstanding Letters of Credit. Any
such reduction of the Five-Year Commitments shall be accompanied by prepayment
of the Five-Year Loans, to the extent, if any, that the Total Extensions of
Credit exceed the amount of the Total Commitments as so reduced. The application
of any prepayment pursuant to Section 2.6A shall be made, first, to ABR Loans
and second, to Eurodollar Loans. Each prepayment of the Loans under Section 2.6A
(except in the case of Five-Year Loans that are ABR Loans) shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.

 

- 7 -



--------------------------------------------------------------------------------



 



(c) If, on any Termination Date, the aggregate outstanding Five-Year Extensions
of Credit exceed the Five-Year Commitments, then the Borrower shall prepay Loans
(or, to the extent after giving effect to any such prepayment, any such excess
remains, cash collateralize Letters of Credit in a manner consistent with the
requirements in Section 7), to eliminate such excess and, in the event that the
Borrower fails to comply with the preceding requirements, the Five-Year
Commitments shall automatically terminate on such Termination Date.”
7. Amendment to Section 2.8. Section 2.8 of the Credit Agreement is hereby
amended by deleting existing paragraph (a) in its entirety and inserting in lieu
thereof the following new paragraph (a):
“(a) Gannett hereby unconditionally promises to pay (i) to each 364-Day Lender
on the 364-Day Termination Date (or such earlier date as the 364-Day Loans
become due and payable pursuant to Article 7 or Section 2.5), the unpaid
principal amount of each 364-Day Loan made by such 364-Day Lender, (ii) to each
Five-Year Lender or Extending Lender on the Five-Year Termination Date or
Extended Termination Date, as applicable (or such earlier date as the Five-Year
Loans become due and payable pursuant to Article 7 or Section 2.5), the unpaid
principal amount of each Five-Year Loan made by such Five-Year Lender, and
(iii) to each applicable Lender on the last day of the applicable Interest
Period, the unpaid principal amount of each Competitive Loan made by any such
Lender. Gannett hereby further agrees to pay interest in immediately available
funds at the office of the Administrative Agent on the unpaid principal amount
of the Loans from time to time from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.9.”
8. Amendment to Section 2.10. Section 2.10 of the Credit Agreement is hereby
amended by inserting the following sentence at the end of paragraph (b) thereof:
“Notwithstanding the foregoing, on and after the earlier of (a) the date upon
which there are no longer any Non-Extending Lenders under this Agreement or
(b) the Five-Year Termination Date, Gannett shall no longer pay the Five-Year
Facility Fee and shall only pay to the Administrative Agent, for the ratable
account of the Extending Lenders, a fee at the rate per annum equal to 0.5000%
of the aggregate undrawn Five-Year Commitments on such day.”
9. Amendment to Section 2.11. Section 2.11 of the Credit Agreement is hereby
amended by deleting the parenthetical “(other than the Utilization Fees, which
shall be calculated as provided in Section 2.10(c))” in its entirety.
10. Amendment to Section 2.18.
(i) Section 2.18(a) of the Credit Agreement is hereby amended by deleting the
word “or” before clause (c) and inserting a comma thereof and adding the
following new clause (d) at the end of clause (c) immediately before the
proviso:
“or (d) after the Extension Effective Date and on or before the Extended
Termination Date, with the consent of the Administrative Agent (such consent, in
each case, shall not be unreasonably withheld, conditioned or delayed), is a
Non-Extending Lender, in whole or in part (but if in part, in an aggregate
principal amount of not less than $5,000,000 (other than in the case of the
replacement of all of a Non-Extending Lender’s interest under this Agreement)),
provided that the Five-Year Commitment of such Non-Extending Lender is replaced
by increases in the outstanding Five-Year Commitments of one or more Extending
Lenders or Five-Year Commitments of one or more other lenders or financial
institutions or other entities that will become “Lenders” under this Agreement
(each, a “Replacement Lender”) so long as (i) the maturity of any such
replacement commitments shall not be earlier than the Extended Termination Date,
(ii) the terms applicable to any such commitments are identical to those
applicable to the Five-Year Commitments and (iii) the interest, fees or other
compensation payable in respect of such commitments (in addition to additional
interest and fees payable under this Agreement) shall not exceed the Extension
Fees (as defined in the Extension Agreement).”

 

- 8 -



--------------------------------------------------------------------------------



 



(ii) Section 2.18(a) of the Credit Agreement is hereby amended by inserting the
word “further” immediately after the second instance of the word “provided” and
adding the following new sentence at the end thereof:
“In addition, each Replacement Lender shall have entered into an Assignment and
Assumption or other documentation reasonably satisfactory to Gannett and the
Administrative Agent pursuant to which such Replacement Lender shall assume all
or part of the outstanding Five-Year Commitment of such Non-Extending Lender.
For the avoidance of doubt, after the Extension Effective Date and on or before
the Extended Termination Date, any Non-Extending Lender that has not been
replaced may, with the consent of Gannett, extend all, or a portion of, its
Five-Year Commitment (but if electing to extend only a portion of its Five-Year
Commitment, in an aggregate amount not less than $5,000,000), converting such
Lender (as to the portion so extended) through the Extended Termination Date by
executing and delivering to Gannett and the Administrative Agent an Extension
Agreement and the Master Assignment Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the extended
Five-Year Commitments of such Lender, as applicable.”
11. Amendment to Section 2.20. (a) Section 2.20 of the Credit Agreement is
hereby amended by inserting the new clause (iii) at the end of clause (a) as
follows:
(iii) Subject to the provisions of Section 2.6A(c), on the Five-Year Termination
Date (and without any further action), and to the extent that the Five-Year
Commitments shall not have terminated at or prior to such time, the interests in
the Issuing Lender’s obligations and rights under and in respect of each
outstanding Letter of Credit shall be reallocated so that each Extending Lender
shall be an L/C Participant with respect to an undivided interest equal to such
Extending Lender’s Five-Year Commitment Percentage as of such date in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Lender thereunder, and
the Non-Extending Lenders shall be released as L/C Participants in respect of
such outstanding Letters of Credit.
12. Amendment to Article II. Article II of the Credit Agreement is hereby
amended by adding the following new Section 2.22 at the end thereof as follows:
“Section 2.22 Extending Lenders. (a) On the Extension Effective Date, at the
request of Gannett, individual Lenders may, pursuant to the Extension Agreement
extend the maturity date of such Lender’s Five-Year Commitments (including any
L/C Commitments) from the Five-Year Termination Date to the Extended Termination
Date (each, an “Extending Lender”, and each such Lender that does not elect to
so extend, a “Non-Extending Lender”), on the same terms and conditions as the
existing Five-Year Facility (the “Extension Option”), except as set forth in the
Extension Agreement. Each such Extending Lender shall execute and deliver to
Gannett and the Administrative Agent an Extension Agreement and the Master
Assignment Agreement and such other documentation as the Administrative Agent
shall reasonably specify to evidence the extended Five-Year Commitments of such
Extending Lender. Each such Extending Lender shall be subject to the conditions
set forth in paragraph (b) below.

 

- 9 -



--------------------------------------------------------------------------------



 



(b) Notwithstanding anything to the contrary in the Extension Agreement, the
Extension Option is subject to the following conditions in addition to any
conditions set forth in the Extension Agreement: (a) Extension Agreements shall
have been fully executed and delivered by all applicable parties, pursuant to
which the maturity of Five-Year Commitments in an aggregate amount of at least
$1,000,000,000 (or such lesser or greater amount as is approved by Gannett and
the Joint Lead Arrangers prior to the Extension Effective Date) under this
Agreement shall be extended to the Extended Termination Date; (b) the Extending
Lenders shall have executed and delivered a Master Assignment Agreement pursuant
to which Extending Lenders shall be assigned Commitments such that each
Extending Lender shall hold its allocated Commitments after giving effect
thereto; (c) Gannett shall have delivered notice of the reduction of Five-Year
Commitments pursuant to Section 2.4 such that the aggregate commitments of the
Lenders under this Agreement after such reductions is approximately
$624,006,875.28; (d)(i) the representations and warranties contained in the this
Agreement shall be true and correct in all material respects on and as of such
date, (ii) since December 27, 2009, there has been no Material change in the
business or financial condition of Gannett and its Subsidiaries taken as a whole
that has not been publicly disclosed, and (iii) no Default or Event of Default
shall have occurred and be continuing; (e) the Administrative Agent shall have
received closing documents, including legal opinions, documents, certificates
and other instruments, as are customary for the transactions described in this
Section 2.22 and the Extension Agreement, or as such Administrative Agent may
reasonably request; (f) the representations and warranties, covenants and events
of default applicable to such Extension Option shall be the same as those set
forth in this Agreement and (g) all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent, including the reasonable fees
and disbursements of counsel, shall have been paid or reimbursed.”
13.  Amendments to Article V. Article V of the Credit Agreement is hereby
amended by adding the following new Section 5.10 after Section 5.9 as follows:
“Section 5.10 Restrictive Agreements. Gannett shall provide to the
Administrative Agent, no later than 5 Business Days after the execution thereof,
any agreements with respect to New Pari Passu Indebtedness, New Non-Guaranteed
Indebtedness or Permitted Short Term Debt executed on or after the Extension
Effective Date that contain (i) any financial covenants which are more
restrictive than the financial covenants contained in this Agreement, (ii) in
the case of senior credit facilities, any representations and warranties more
restrictive than those set forth in this Agreement, (iii) in the case of senior
credit facilities, any other covenants (except pricing and redemption premiums)
or events of default which are more restrictive than the covenants and events of
default set forth in this Agreement or (iv) in the case of notes, debt
securities or similar instruments, any other covenants (except pricing and
redemption premiums) or events of default which are more restrictive than the
covenants and events of default applicable to the 2017 Notes, whether or not the
2017 Notes are outstanding.”

 

- 10 -



--------------------------------------------------------------------------------



 



14. Amendment to Section 6.1. Section 6.1 of the Credit Agreement is hereby
amended by deleting existing paragraph (f) in its entirety and inserting in lieu
thereof the following new paragraph (f) as follows:
“(f) cash collateralization established pursuant to Section 2.21 of any of the
Existing Credit Agreements.”
15. Amendments to Section 6.5.
(i) Section 6.5(b)(i) of the Credit Agreement is hereby amended by deleting the
word “and” and inserting a comma immediately before clause (C) thereof and
adding the following new clauses (D) and (E) immediately before the word “or” at
the end of paragraph (i) thereof:
“(D) after the Extension Effective Date, subject to Section 2.6A, unsecured
Indebtedness of one or more Guarantors resulting from Guarantees of Indebtedness
of Gannett incurred after the Fifth Amendment and Waiver Effective Date in
accordance with this Section 6.5(b)(i)(D) (“New Pari Passu Indebtedness”);
provided that no Default or Event of Default has occurred and is continuing or
would result from the incurrence of such New Pari Passu Indebtedness and the
following conditions are satisfied: (1) the maturity and weighted average life
of any such New Pari Passu Indebtedness must be at least 91 days later than the
Extended Termination Date at the time such New Pari Passu Indebtedness is
incurred (other than Permitted Short Term Debt); (2) the mandatory prepayment
provisions applicable to any senior credit facilities constituting New Pari
Passu Indebtedness shall be no more restrictive than the mandatory prepayment
provisions set forth in Section 2.6A, and the redemption and mandatory
prepayment provisions applicable to any notes, debt securities or similar
instruments constituting New Pari Passu Indebtedness shall be no more
restrictive than the redemption and mandatory prepayment provisions applicable
to the 2017 Notes whether or not the 2017 Notes are outstanding; and (3) such
New Pari Passu Indebtedness shall not be secured by any Liens, except as
permitted by Section 6.1 of this Agreement, or guaranteed by entities other than
Guarantors, except as permitted by Section 6.5(b)(ii) of this Agreement, and
(E) Indebtedness outstanding from time to time under the Existing Agreements as
in effect on the Extension Effective Date;”
(ii) Section 6.5 of the Credit Agreement is hereby amended by deleting the word
“and” at the end of Section 6.5(a), deleting the period at the end of
6.5(b)(ii), inserting “; and” at the end of Section 6.5(b)(ii) and adding new
paragraphs (c) and (d) immediately before the last paragraph in Section 6.5 as
follows:
“(c) After the Extension Effective Date, permit Gannett to incur unsecured,
non-guaranteed indebtedness for borrowed money (other than Pari Passu
Indebtedness and Permitted Commercial Paper) (“New Non-Guaranteed Indebtedness”)
unless no Default or Event of Default has occurred and is continuing or would
result from the incurrence of such New Non-Guaranteed Indebtedness and the
following conditions are satisfied: (i) the maturity and weighted average life
of any such New Non-Guaranteed Indebtedness must be at least 91 days later than
the Extended Termination Date at the time such New Non-Guaranteed Indebtedness
is incurred (other than Permitted Short Term Debt); (ii) the mandatory
prepayment provisions applicable to any senior credit facilities constituting
New Non-Guaranteed Indebtedness shall be no more restrictive than the mandatory
prepayment provisions set forth in Section 2.6A (it being understood that no
mandatory prepayment of Pari Passu Indebtedness or reduction of commitments
hereunder shall be required with the proceeds of New Non-Guaranteed
Indebtedness), and the redemption and mandatory prepayment provisions applicable
to any notes, debt securities or similar instruments constituting New
Non-Guaranteed Indebtedness shall be no more restrictive than the redemption and
mandatory prepayment provisions applicable to the 2017 Notes whether or not the
2017 Notes are outstanding; and (iii) such New Non-Guaranteed Indebtedness shall
only be permitted to be incurred by Gannett and shall not be secured by any
Liens, except as permitted by Section 6.1 of this Agreement, or guaranteed by
any other entity, except as permitted by Section 6.5(b)(ii) of this Agreement;

 

- 11 -



--------------------------------------------------------------------------------



 



(d) To the extent that any New Pari Passu Indebtedness (including as a result of
any amendment thereto), New Non-Guaranteed Indebtedness (including as a result
of any amendment thereto) or Permitted Short Term Debt incurred after the
Extension Effective Date (i) includes any financial covenants which are more
restrictive than the financial covenants contained in this Agreement, (ii) in
the case of any senior credit facilities constituting New Pari Passu
Indebtedness, New Non-Guaranteed Indebtedness or Permitted Short Term Debt,
includes any representations and warranties more restrictive than those set
forth in this Agreement, (iii) includes any other covenants (except pricing and
redemption premiums) or events of default applicable to any senior credit
facilities which are more restrictive than the covenants and events of default
set forth in this Agreement or (iv) includes any other covenants (except pricing
and redemption premiums) or events of default applicable to any notes, debt
securities or similar instruments which are more restrictive than the covenants
and events of default applicable to the 2017 Notes, whether or not the 2017
Notes are outstanding, then, in any of the circumstances described in clauses
(i) through (iv) above, Gannett agrees, at the request of the Administrative
Agent or Required Lenders hereunder, to promptly amend this Agreement to
incorporate such more restrictive provisions (in any event within 10 Business
Days after receipt of such request).
16. Amendment to Article VI. Article VI of the Credit Agreement is hereby
amended by adding the following new Section 6.6 at the end thereof as follows:
“Section 6.6. Transfer of Assets. (a) After the Extension Effective Date, no
Guarantor shall be permitted to transfer any assets to Gannett, except for
(i) such transfers as are necessary to accomplish reasonably substantial tax
savings (provided that prior to or concurrently with the effectiveness of such
transfers, Gannett shall have furnished to the Administrative Agent a
certificate of an appropriate financial officer of Gannett certifying that such
transfers are reasonably necessary to achieve reasonably substantial tax
savings), (ii) transfers of assets made in the ordinary course of business,
(iii) transfers by operation of law or that are reasonably necessary in order to
comply with changes in any Requirement of Law, and (iv) transfers as a result of
a corporate restructuring of Gannett and its consolidated subsidiaries, where no
Default or Event of Default would result from such restructuring and Gannett
remains in compliance with Section 6.6(b) after giving effect to such
restructuring. For the avoidance of doubt, Gannett and the Lenders agree that
aggregate annual tax savings in excess of $1,000,000 shall constitute
“reasonably substantial tax savings” for the purposes of this Section 6.6.

 

- 12 -



--------------------------------------------------------------------------------



 



(b) After the Extension Effective Date, Gannett shall not own greater than 30%
(the “CTA Percentage”) of the Consolidated Tangible Assets of Gannett and its
Domestic Subsidiaries; provided, however, that upon the occurrence of (i) any
Material Disposition by Gannett or a Domestic Subsidiary, (ii) any unusual or
extraordinary impairment charges or acceleration of depreciation by Gannett or
any Domestic Subsidiaries in excess of $50,000,000 in the aggregate in any Test
Period, or (iii) any asset transfers from Gannett or to Gannett (as permitted by
Section 6.6(a)(i) or Section 6.6(a)(iii)) (each, a “CTA Adjustment Event”), in
each case where no Default or Event of Default would otherwise result from such
CTA Adjustment Event, the CTA Percentage shall increase or decrease, as
applicable, by multiplying the then current CTA Percentage by a fraction, the
numerator of which shall be the Consolidated Tangible Assets of Gannett and its
Domestic Subsidiaries as of the end of the prior period, and the denominator of
which shall be the Consolidated Tangible Assets of Gannett and its Domestic
Subsidiaries on a pro forma basis, giving effect to such CTA Adjustment Event,
as of the end of such prior period; provided further, that the CTA Percentage
shall not be decreased to below 30% in accordance with this proviso.”
17. Amendment to Section 9.1. Section 9.1 of the Credit Agreement is hereby
amended by adding a new paragraph at the end thereof as follows:
“Notwithstanding anything to the contrary contained in this Section 9.1, the
defined term “Extended Termination Date” may be amended to a date beyond
September 30, 2014 with the consent of (i) each Extending Lender willing to
extend its Five-Year Commitments to such later date, (ii) the Administrative
Agent and (iii) the Issuing Lender.
18. Amendment to Section 9.2. Section 9.2 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“Section 9.2. Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, addressed as follows in the case of Gannett, the Administrative Agent
or the Issuing Lender, and as set forth in an administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

     
Gannett:
  7950 Jones Branch Drive
 
  McLean, VA 22107
 
  Attention: Vice President & Treasurer
 
  Telecopy: 703-854-2047
 
  Telephone: 703-854-6248
 
   
The Administrative Agent:
  JPMorgan Chase Bank, N.A.
 
  Loan and Agency Services
 
  1111 Fannin Street, Floor 10
 
  Houston, TX 77002-6925
 
  Attention: Sheila G. King
 
  Telecopy: 713-750-2358
 
  Telephone: 713-750-2242

 

- 13 -



--------------------------------------------------------------------------------



 



     
The Issuing Lender:
  Bank of America, N.A.
 
  Bank of America Plaza
 
  901 Main Street
 
  Dallas, TX 75202-3714
 
  Attention: Antonikia (Toni) L. Thomas
 
  Telecopy: 877-206-8432
 
  Telephone: 214-209-1569
 
   
 
  With a copy to:
 
   
 
  Bank of America, Media & Telecom Group
 
  100 Federal Street
 
  Boston, MA 02110
 
  Attention: Peter van der Horst
 
  Telecopy: 980-233-7788
 
  Telephone: 617-434-0164
 
   
The Issuing Lender:
  JPMorgan Chase Bank, N.A.
 
  Global Trade Services — LC Department
 
  10420 Highland Manor Drive, 4th Floor
 
  Tampa, FL, 33610-9128
 
  Attention: James Alonzo
 
  Telecopy: 813-432-5161
 
  Telephone: 813-432-6339

provided that any notice, request or demand to or upon the Administrative Agent,
the Issuing Lender or the Lenders shall not be effective until received.“
19. Appointment of Successor Administrative Agent and Waiver of Notice.
Effective as of the Fifth Amendment and Waiver Effective Date, Bank of America,
N.A. hereby resigns as Administrative Agent under the Existing Credit Agreements
and Gannett appoints JPMorgan Chase Bank. N.A. as successor administrative
agent. In connection with the foregoing, the Required Lenders hereby (i) approve
of the appointment, by Gannett, of JPMorgan Chase Bank, N.A., as successor to
Bank of America, N.A., as Administrative Agent and (ii) waive, along with
Gannett, any notice of such resignation as may be required pursuant to
Section 8.9 of the Credit Agreement.
20. Effectiveness. This Amendment and Waiver shall become effective as of the
date (the “Fifth Amendment and Waiver Effective Date”) on which the
Administrative Agent shall have received (i) counterparts hereof duly executed
by Gannett and the Administrative Agent and (ii) an executed consent letter from
Lenders constituting Required Lenders authorizing the Administrative Agent to
enter into this Amendment and Waiver.

 

- 14 -



--------------------------------------------------------------------------------



 



21. Representations and Warranties. Gannett hereby represents and warrants that,
on and as of the Fifth Amendment and Waiver Effective Date, after giving effect
to this Amendment and Waiver:
(a) No Default or Event of Default has occurred and is continuing; and
(b) Each of the representations and warranties of Gannett in the Credit
Agreement and this Amendment and Waiver is true and correct in all material
respects, as if made on and as of the date hereof; and since December 27, 2009
there has been no Material change in the business or financial condition of
Gannett and its Subsidiaries taken as a whole that has not been publicly
disclosed.
22. Continuing Effect. Except as expressly amended hereby, the Credit Agreement
shall continue to be and shall remain in full force and effect in accordance
with its terms. From and after the date hereof, all references in the Credit
Agreement thereto shall be to the Credit Agreement as amended hereby.
23. Counterparts. This Amendment and Waiver may be executed by one or more of
the parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Amendment and Waiver
by facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.
24. Headings. Section headings used in this Amendment and Waiver are for
convenience of reference only, are not part of this Amendment and Waiver and are
not to affect the constructions of, or to be taken into consideration in
interpreting, this Amendment and Waiver.
25. GOVERNING LAW. THIS AMENDMENT AND WAIVER AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT AND WAIVER SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
26. Expenses. Gannett agrees to pay or reimburse each of the Administrative
Agent and J.P. Morgan Securities LLC as a Joint Lead Arranger for all of their
respective reasonable out-of-pocket costs and expenses incurred in connection
with the preparation, negotiation and execution of this Amendment and Waiver,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and counsel to J.P. Morgan Securities LLC as a Joint
Lead Arranger.
[Signature page follows]

 

-15-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be executed and delivered by their duly authorized officers as of the date first
written above.

            GANNETT CO., INC.
      By:   /s/ Michael A. Hart         Name:   Michael A. Hart        Title:  
Vice President & Treasurer        BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ Antonikia (Toni) Thomas         Name:   Antonikia (Toni) Thomas 
      Title:   Assistant Vice President        BANK OF AMERICA, N.A., as Issuing
Lender
      By:   /s/ Peter van der Horst         Name:   Peter van der Horst       
Title:   Senior Vice President        JPMORGAN CHASE BANK, N.A., as Issuing
Lender
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director        JPMORGAN CHASE BANK, N.A., as successor
Administrative Agent
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.., as Syndication Agent
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director        CITIBANK, N.A.., as Syndication Agent
      By:   /s/ Elizabeth Minnella Gonzalez         Name:   Elizabeth Minnella
Gonzalez        Title:           BARCLAYS BANK PLC., as Documentation Agent
      By:   /s/ Noam Azachi         Name:   Noam Azachi        Title:  
Assistant Vice President   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
BARCLAYS BANK PLC
(Lender)
      By:   /s/ Noam Azachi         Name:   Noam Azachi        Title:  
Assistant Vice President   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
COMERICA BANK
(Lender)
      By:   /s/ Blake Arnett         Name:   Blake Arnett        Title:   Vice
President   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
FIRST HAWAIIAN BANK
(Lender)
      By:   /s/ Dawn Hofmann         Name:   Dawn Hofmann        Title:   Vice
President   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
JPMORGAN CHASE BANK
(Lender)
      By:   /s/ Peter B. Thauer         Name:   Peter B. Thauer        Title:  
Executive Director   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
MIZUHO CORPORATE BANK, LTD.
(Lender)
      By:   /s/ Bertram Tang         Name:   Bertram Tang        Title:  
Authorized Signatory   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
SUMITOMO MITSUI BANKING CORPORATION
(Lender)
      By:   /s/ Yoshibiro Hyakutome         Name:   Yoshibiro Hyakutome       
Title:   General Manager   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
SUNTRUST BANK
(Lender)
      By:   /s/ Michael Vegh         Name:   Michael Vegh        Title:  
Director   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
(Lender)
      By:   /s/ George Stoecklein         Name:   George Stoecklein       
Title:   Authorized Signatory   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
BANK OF TOKYO-MITSUBISHI UFJ TRUST COMPANY
(Lender)
      By:   /s/ George Stoecklein         Name:   George Stoecklein       
Title:   Vice President   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
CITIBANK, N.A.
(Lender)
      By:   /s/ Elizabeth Minnella Gonzalez         Name:   Elizabeth Minnella
Gonzalez        Title:   Director and Vice President   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
FIFTH THIRD BANK
(Lender)
      By:   /s/ Randolph J. Stierer         Name:   Randolph J. Stierer       
Title:   Vice President   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
THE NORTHERN TRUST
(Lender)
      By:   /s/ Michael Kingsley         Name:   Michael Kingsley       
Title:   Senior Vice President   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



           
US BANK, NATIONAL ASSOCIATION
(Lender)
      By:   /s/ Steven L. Sawyer         Name:   Steven L. Sawyer       
Title:   Vice President   

[Signature Page to Fifth Amendment — Gannett March 2004 Credit Agreement]

 

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Extension Agreement
[Attached.]

 

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Master Assignment Agreement
[Attached.]

 

 